      Case 4:18-cv-00889 Document 24 Filed in TXSD on 10/18/18 Page 1 of 3



                          UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF TEXAS

MALIBU MEDIA, LLC,                )
                                  )
      Plaintiff,                  ) Civil Action Case No. 4:18-cv-00889
                                  )
v.                                )
                                  )
THEERA HONGSONGKIAT,              )
                                  )
      Defendant.                  )
                                  )
   PLAINTIFF’S MOTION TO STRIKE DEFENDANT’S AFFIRMATIVE DEFENSES

       Plaintiff, Malibu Media, LLC (“Plaintiff”), by and through undersigned counsel, and

pursuant to Fed. R. Civ. P. 12, hereby moves for the entry of an order striking the Affirmative

Defenses of failure to state a claim and misjoinder filed by Defendant, Theera Honsongkiat

(“Defendant”), and states:

       1.      Defendant pro se Answer was filed on September 28, 2018 [CM/ECF 23]. The

Answer states two affirmative defenses of failure to state a claim and misjoinder. However, the

defenses are not supported with any facts or further information to put Plaintiff on notice as to the

defenses.

       2.      The Court may strike from a pleading “an insufficient defense or any redundant,

immaterial, impertinent, or scandalous matter.” Fed. R. Civ. P. 12(f).

       3.      The Court has broad discretion to determine whether the challenged matter should

be stricken. See In re Beef Indus. Antitrust Litig., 600 F.2d 1148, 1168 (5th Cir. 1979); Berry v.

Lee, 428 F. Supp. 2d 546, 563 (N.D. Tex. 2006).

       4.      Defendant’s two affirmative defenses should be stricken pursuant to Fed. R. Civ.

P. 12(f) because such defenses are barebone and do not provide adequate notice to Plaintiff, and

no additional law or fact exists in support of these defenses.
      Case 4:18-cv-00889 Document 24 Filed in TXSD on 10/18/18 Page 2 of 3



       5.      “A defendant must plead an affirmative defense with enough specificity or factual

particularity to give the plaintiff fair notice of the defense that is being advanced." Rogers v.

McDorman, 521 F.3d 381, 385 (5th Cir. 2008). “The fair notice pleading requirement is met if the

defendant sufficiently articulated the defense so that the plaintiff was not a victim of unfair

surprise. Woodfield v. Bowman, 193 F.3d 354, 362 (5th Cir. 1999).

       6.      Here, Defendant’s affirmative defenses simply name the defense and provide no

other information.

       7.      "Striking an affirmative defense is warranted if it cannot, as a matter of law, succeed

under any circumstance." United States v. Renda, 709 F.3d 472, 479 (5th Cir. 2013); see also

Kaiser Aluminum & Chem. Sales, Inc. v. Avondale Shipyards, Inc., 677 F.2d 1045, 1057 (5th Cir.

1982) ("Although motions to strike a defense are generally disfavored, a Rule 12(f) motion to

dismiss a defense is proper when the defense is insufficient as a matter of law.").

       8.      Therefore, Defendant’s two affirmative defenses should be stricken as insufficient.

       WHEREFORE, Plaintiff respectfully requests that this Court enter an order striking the

affirmative defenses in the Answer filed by Defendant.

       Dated: October 18, 2018                        Respectfully submitted,


                                                      By: /s/ Paul S. Beik
                                                      PAUL S. BEIK
                                                      Texas Bar No. 24054444
                                                      S.D. Tex. ID No. 642213
                                                      BEIK LAW FIRM, PLLC
                                                      8100 Washington Ave., Suite 1000
                                                      Houston, TX 77007
                                                      T: 713-869-6975
                                                      F: 713-868-2262
                                                      E-mail: paul@beiklaw.com
                                                      ATTORNEY FOR PLAINTIFF




                                                  2
     Case 4:18-cv-00889 Document 24 Filed in TXSD on 10/18/18 Page 3 of 3



                                CERTIFICATE OF SERVICE
       I hereby certify that, on October 16, 2018, I electronically filed the foregoing document

with the Clerk of the Court using CM/ECF and that service was perfected on all counsel of record

and interested parties through this system and mailed via USPS to pro se defendant at:



Theera Chachris Hongsongkiat

8418 Kirksage Drive

Houston, TX 77089

                                                    By: /s/ Paul S. Beik
                                                    PAUL S. BEIK




                                                3
